—Order, Supreme Court, New York County (Fern Fisher-Brandveen, J.), entered on or about April 10, 1997, which, to the extent appealed from as limited by defendant’s brief, denied that part of defendant’s motion seeking to have child custody issues heard in a pending judicial proceeding in New Mexico, unanimously affirmed, with costs.
Supreme Court properly assumed jurisdiction to determine the child custody issues arising in the context of the within matrimonial action. Under the circumstances of this case, it will be in the child’s best interest (see, Domestic Relations Law § 75-d [1] [b]) to have the matters of custody, visitation, and support resolved in one plenary proceeding along with the other relevant issues raised in the parties’ ongoing New York divorce action (see, Schneider v Schneider, 127 AD2d 491, affd sub nom. Paul B. S. v Pamela J. S., 70 NY2d 739). In addition, the court’s assumption of jurisdiction is supported by the child’s substantial connections with this jurisdiction and by the circumstance that many of the witnesses who will testify respecting custody and visitation are located here (see, Domestic Relations Law § 75-d [1] [b] [ii]; see also, Domestic Relations Law § 75-h).
Concur — Ellerin, J. P„, Wallach, Tom and Mazzarelli, JJ.